[Cite as State v. Gifford, 2022-Ohio-1620.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-21-1201

        Appellee/Cross-appellant                  Trial Court No. CR0202001397

v.

Charles Edward Gifford                            DECISION AND JUDGMENT

        Appellant/Cross-appellee                  Decided: May 13, 2022

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for
        Appellee/Cross-appellant.

        Michael H. Stahl, for Appellant/Cross-appellee.

                                              *****

        MAYLE, J.

        {¶ 1} In this accelerated appeal, defendant-appellant/cross-appellee, Charles

Gifford, appeals the September 30, 2021 judgment of the Lucas County Court of

Common Pleas, convicting him of two counts of robbery and sentencing him to a
minimum of four years in prison and a maximum of six years in prison on count 1, and

four years in prison on count 2, to be served consecutively. The state cross-appeals,

arguing that the trial court incorrectly calculated the indefinite prison term for counts 1

and 2. For the following reasons, we reverse the trial court judgment, in part, and affirm,

in part. As explained below, we modify Gifford’s sentence under the authority of R.C.

2953.08(G)(2).

                                    I.     Background

       {¶ 2} Charles Gifford was indicted on two counts of aggravated robbery,

violations of R.C. 2911.01(A)(1) and (C), first-degree felonies, after robbing a carryout

on February 12, 2020, and again on February 14, 2020. He brandished a knife during

both robberies.

       {¶ 3} Gifford entered a plea of guilty to amended Counts 1 and 2, robbery,

violations of R.C. 2911.02(A)(1) and (B), second-degree felonies. The court accepted

Gifford’s plea, made a finding of guilty, ordered a presentence investigation report, and

continued the matter for sentencing.

       {¶ 4} Because the offenses were qualifying offenses of the second degree, Gifford

was sentenced under the Reagan Tokes Law to indefinite sentences. On each count, the

trial court imposed a minimum sentence of four years and a maximum sentence of six

years. Despite the state’s recommendation that the court order the prison terms to be

served concurrently, the court ordered that they be served consecutively. While not




2.
reflected in the sentencing entry, the trial court stated at the sentencing hearing that the

imposition of consecutive sentences resulted in a total minimum term of eight years and a

total maximum term of 12 years. In other words, the court added the two minimum terms

together and added the maximum terms together in calculating the total minimum and

maximum sentences.

       {¶ 5} Gifford appealed, and assigned three errors for our review: (1) “[t]he trial

court erred in ordering consecutive sentences,” (2) “[a]ppellant’s sentence to an indefinite

term under R.C. 2929.144 violates the constitutional doctrine of the separation of

powers,” and (3) “[a]ppellant’s sentence to an indefinite term under R.C. 2929.144

violates his right to due process under the Fifth and Fourteenth Amendments to the

United States Constitution.” State v. Gifford, 6th Dist. Lucas No. L-20-1152, 2021-Ohio-

2967, ¶ 7.

       {¶ 6} We determined, sua sponte, that the trial court erred in calculating Gifford’s

total maximum sentence. We found that while the total minimum prison term was

correctly calculated to be eight years, under R.C. 2929.144(B)(2), the total maximum

prison term should have been calculated to be ten years—not 12. We remanded the

matter for resentencing. We did not reach the merits of Gifford’s assignments of error.

       {¶ 7} On remand, at the sentencing hearing, the trial court again sentenced Gifford

to four years on each count. It properly recognized that a four-year sentence would result

in a two-year tail. It again ordered that the sentences be served consecutively, and it




3.
properly calculated the total minimum term to be eight years and the total maximum term

to be ten years. This calculation was not included in the sentencing entry, however,

which was journalized September 30, 2021. That entry simply states that a term of four

years was imposed as to Count 1 and Count 2, and “Defendant’s minimum state[d] prison

term as to Count 1 is 4 years. The Defendant’s maximum state[d] prison term as to count

1 is 6 years. The indefinite portion of the Defendant’s prison term is 2 years.” It does

not state the effect of consecutive service of Counts 1 and 2.

       {¶ 8} Gifford again appealed and again challenges the imposition of consecutive

sentences and the constitutionality of the Reagan Tokes Law. He assigns two errors for

our review:

              Assignment of Error I: The trial court erred in imposing consecutive

       sentences, as while there was a course of conduct leading to the two counts,

       nothing about the harm caused was “great or unusual” as required by R.C.

       2929.14(C), the acts were not committed while awaiting trial or under

       supervision, and no history of criminal conduct was apparent[.]

              Assignment of Error II: The statutory requirement of the imposition

       of indeterminate sentences under R.C. 2929.144 invades the province of the

       judiciary and as such violates the separation of powers required by the Ohio

       Constitution, and due process under the Ohio and U.S. Constitutions[.]




4.
       {¶ 9} The state cross-appealed, challenging the court’s calculation of Gifford’s

total indefinite prison term. It assigns one error for our review:

              The trial court erred in the sentencing entry by failing to properly

       calculate the total indefinite prison term for counts 1 and 2.

                                 II.    Law and Analysis

       {¶ 10} The parties have filed cross-appeals. Gifford challenges the imposition of

consecutive sentences and the constitutionality of the sentencing scheme under which he

was sentenced. The state argues that the trial court failed to properly calculate Gifford’s

total indefinite prison term. We address the parties’ assignments of error in turn.

                                A. Consecutive Sentences

       {¶ 11} In his first assignment of error, Gifford argues that the imposition of

consecutive sentences was contrary to law. Specifically, he claims that the trial court’s

findings are not supported by the record because (1) while more than one armed robbery

occurred, there is nothing in the record demonstrating that the multiple offenses were so

great or unusual as to warrant consecutive sentences, and (2) he did not have a significant

criminal history, so the court relied on his history of instability and drug and alcohol

abuse as aggravating factors instead of as mitigating factors.

       {¶ 12} The state responds that the trial court made the appropriate findings

required to support the imposition of consecutive sentences, and ultimately concluded

that (1) two robberies were committed, just days apart, during which Gifford threatened




5.
the store clerk with a knife; (2) both incidents were serious crimes with long-lasting

psychological effects on the victims; (3) Gifford had a history of drug and alcohol abuse;

and (4) overall, Gifford was unstable while out in the community.

       {¶ 13} We review a challenge to a felony sentence under R.C. 2953.08(G)(2).

R.C. 2953.08(G)(2) provides that an appellate court may increase, reduce, or otherwise

modify a sentence or may vacate the sentence and remand the matter to the sentencing

court for resentencing if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 14} Under R.C. 2929.14(C)(4), where a trial court imposes multiple prison

terms for convictions of multiple offenses, it may require the offender to serve the prison

terms consecutively if it finds that “consecutive service is necessary to protect the public

from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public,” and if it also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction




6.
       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 15} This statute requires the trial court to make three statutory findings before

imposing consecutive sentences. State v. Beasley, 158 Ohio St.3d 497, 2018-Ohio-493,

108 N.E.3d 1028, ¶ 252; State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659, ¶ 26. It must find that (1) consecutive sentences are necessary to protect the

public or to punish the offender; (2) consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger that the offender poses to the

public; and (3) R.C. 2929.14(C)(4)(a), (b), or (c) is applicable. Beasley at ¶ 252. “[T]he

trial court must make the requisite findings both at the sentencing hearing and in the

sentencing entry.” (Emphasis in original.) Id. at ¶ 253, citing Bonnell at ¶ 37. While “a

word-for-word recitation of the language of the statute is not required,” a reviewing court




7.
must be able to discern that the trial court engaged in the correct analysis and the record

must contain evidence to support the trial court’s findings. Bonnell at ¶ 29.

       {¶ 16} Here, the trial court made all the required findings under R.C.

2929.14(C)(4), and specifically found R.C. 2929.14(C)(4)(b) to be applicable. It

explained:

              [C]onsecutive sentences are necessary to protect the public from

       future crime or to punish the defendant and are not disproportionate to the

       seriousness of the defendant’s conduct or the danger the defendant poses to

       the public. The court further finds that these offenses were committed as

       part of one or more courses of conduct and the harm caused was so great or

       unusual that no single prison term for any of the offenses committed as part

       of any of the courses of conduct adequately reflects the seriousness of the

       offender’s conduct.

These findings are reflected in the sentencing entry.

       {¶ 17} Gifford does not dispute that the trial court made the required findings.

Rather, he argues that the trial court’s findings are not supported by the record. He

claims that the fact that he brandished a knife while committing the offenses does not

make the crimes “more serious than any other armed robbery prohibited by statute.” And

while he notes that any crime victim will suffer a psychological impact, “nothing in the

record suggests” that the victims here suffered “any ‘great or unusual’ psychological




8.
harm.” He emphasizes that not only did the state not articulate any information that

would support the trial court’s finding, the state actually recommended concurrent

sentences as part of the plea agreement.

       {¶ 18} “A trial court’s finding of great or unusual harm must be supported by

actual evidence, not just the potential for such harm.” State v. Goings, 6th Dist. Lucas

No. L-13-1103, 2014-Ohio-2322, ¶ 20, citing State v. Williams, 6th Dist. Lucas Nos. L-

15-1259, L-15-1260, 2016-Ohio-4905, ¶ 27. “Nonetheless, we may reverse only if we

find by clear and convincing evidence that the finding of great or unusual harm is not

supported by the record.” Id.

       {¶ 19} Here, we find by clear and convincing evidence that there is no evidence in

the record to support a finding of great or unusual harm. While the trial court stated that

there was “long-lasting psychological impact on the victims,” there is no evidence in the

record to support this conclusion. The PSI includes a victim impact statement. One of

the categories examined as part of the victim impact statement is “psychological impact.”

That section is marked “N/A.” The PSI also notes that there was no physical harm to the

victims. The record suggests that letters were submitted to the court on behalf of Gifford;

there is no indication that any victim submitted a letter to the court that may support the

court’s finding.

       {¶ 20} In addition to the absence in the PSI of any indication of psychological

impact, we note that both the prosecutor and the probation officer who conducted the PSI




9.
recommended concurrent sentences. This is not to say that the trial court is bound to

follow these recommendations; it is not. Nevertheless, there must be actual evidence to

support a finding of great or unusual harm, and none exists here. See State v. Hawley,

2020-Ohio-1270, 153 N.E.3d 714, ¶ 16 (8th Dist.) (“After reviewing the record in this

case, however, we find that the record does not clearly and convincingly support a

finding under R.C. 2929.14(C)(4)(b) because the harm caused was not so great or unusual

that a single prison term would not adequately reflect the seriousness of the offender’s

conduct.”).

       {¶ 21} Accordingly, we agree with Gifford, and find clearly and convincingly that

the record does not support the sentencing court’s finding of great or unusual harm under

R.C. 2929.14(C)(4)(b). We find Gifford’s first assignment of error well-taken. Under

the authority granted to us under R.C. 2953.08(G)(2), we modify Gifford’s sentence to

reflect that his sentences on Counts 1 and 2 are to be served concurrently. See id. at ¶ 30

(vacating consecutive portion of defendant’s sentence and modifying his sentence to

concurrent.).

                                 B. Reagan Tokes Law

       {¶ 22} Senate Bill 201—the Reagan Tokes Law—became effective on March 22,

2019. The Law “significantly altered the sentencing structure for many of Ohio’s most

serious felonies” by implementing an indefinite sentencing system for non-life, first and

second-degree felonies committed on or after its effective date. State v. Polley, 6th Dist.




10.
Ottawa No. OT-19-039, 2020-Ohio-3213, ¶ 5, fn. 1. The Law specifies that the indefinite

prison terms will consist of a minimum term, selected by the sentencing judge from a

range of terms set forth in R.C. 2929.14(A), and a maximum term determined by

formulas set forth in R.C. 2929.144. The Law establishes a presumptive release date

from prison at the end of the minimum term, but the Ohio Department of Rehabilitation

and Correction (“ODRC”) may rebut the presumption if it determines, after a hearing,

that one or more factors apply, including that the offender’s conduct while incarcerated

demonstrates that he continues to pose a threat to society. R.C. 2967.271(B), (C)(1), (2)

and (3). If ODRC rebuts the presumption, the offender may remain incarcerated for a

reasonable, additional period of time, determined by ODRC, but not to exceed the

offender’s maximum prison term. R.C. 2967.271(D).

      {¶ 23} In his second assignment of error, Gifford argues that the imposition of

indeterminate sentences under R.C. 2929.144 violates the doctrine of separation of

powers and the right to due process. While his assignment of error encompasses both

separation of powers and due process, his argument focuses solely on his separation-of-

powers challenge. Gifford claims that the determination of guilt and sentencing of a

defendant convicted of a crime are solely the province of the judiciary, thus the Reagan

Tokes Law violates the province of the judiciary by allowing ODRC to rebut the

presumption that an offender will be released after expiration of the minimum sentence




11.
“by presenting non-criminal bad acts before a non-judicial hearing authority.” He asks

that we declare the Law unconstitutional.

       {¶ 24} The state ignores Gifford’s specific claims, instead incorporating the full

array of arguments that it has devised for responding to general constitutional challenges

to the Reagan Tokes Law. We address only those arguments Gifford actually raises.

       {¶ 25} “[T]he doctrine of separation of powers is ‘implicitly embedded in the

entire framework of those sections of the Ohio Constitution that define the substance and

scope of powers granted to the three branches of state government.’” State ex rel. Bray v.

Russell, 89 Ohio St.3d 132, 134, 729 N.E.2d 359 (2000), quoting S. Euclid v. Jemison, 28

Ohio St.3d 157, 158-159, 503 N.E.2d 136 (1986). “The legislative has the sole right and

power to enact laws, the judiciary to declare their meaning and application, and the

executive to enforce their execution.” Chesnut v. Shane’s Lessee, 16 Ohio 599, 621

(1847). “‘The essential principle underlying the policy of the division of powers of

government into three departments is that powers properly belonging to one of the

departments ought not to be directly and completely administered by either of the other

departments, and further that none of them ought to possess directly or indirectly an

overruling influence over the others.’” Bray at 134, quoting State ex rel. Bryant v. Akron

Metro. Park Dist., 120 Ohio St. 464, 473, 166 N.E. 407 (1929).

       {¶ 26} In connection with its role in declaring the “meaning and application” of

laws, the judiciary is solely responsible for determining guilt and sentencing a defendant




12.
who has been convicted of a crime. Id. at 136. Gifford argues that because R.C.

2967.271 permits ODRC to rebut the presumption that an offender will be released after

serving his or her minimum sentence for conduct, including non-criminal bad acts,

allegedly committed while in prison (and presented to a non-judicial hearing authority),

the statute deprives the judiciary of its exclusive authority and instead authorizes ODRC

to increase a criminal defendant’s sentence, thereby undermining judicial power and

vesting ODRC with even more authority than county prosecutors. We disagree.

       {¶ 27} Under the Reagan Tokes Law, it is the trial court that imposes both a

minimum and maximum sentence. R.C. 2929.14 and 2929.144. While R.C. 2967.271(C)

and (D) permit ODRC to “maintain” an offender’s incarceration for “additional”—and

“reasonable”—periods beyond the prisoner’s presumptive minimum term, ODRC is not

permitted to “increase” the prisoner’s sentence beyond the maximum sentence imposed

by the trial court. In this way, the Law is different than other legislation struck down by

the Ohio Supreme Court as violating separation of powers, such as former R.C. 2967.11,

which governed “bad time” and allowed ODRC to extend an offender’s prison term

beyond the original sentence imposed by the court for misconduct committed during

incarceration. Here, any additional period of incarceration “shall not exceed the

offender’s maximum prison term.” R.C. 2967.271(D). In this way, the authority granted

to ODRC under the Reagan Tokes Law is more comparable to the authority granted to

the parole board under the postrelease control statute, R.C. 2967.28, which the Ohio




13.
Supreme Court upheld in Woods v. Telb, 89 Ohio St.3d 504, 733 N.E.2d 1103, 1110

(2000).

       {¶ 28} In Woods, the Ohio Supreme Court summarized the evolution of Ohio’s

sentencing statutes up to that point. It explained that Ohio enacted truth-in-sentencing

laws, Senate Bill 2, to ensure that sentences imposed by trial judges were the sentences

served, unless altered by the judge. “This was primarily accomplished by two methods:

eliminating indefinite sentences and eliminating parole.” Id. at 508. The court described

that before S.B. 2, offenders rarely served the time to which they were actually sentenced

because (1) indefinite sentences were prescribed for most serious felonies, (2) upon

entering a correctional institution, an offender’s sentence was automatically reduced by

30 percent for good behavior, and (3) the parole board “reviewed all prison sentences for

disparity among offenders and attempted to abate inequities.” Id. at 508. Under S.B. 2,

offenders were sentenced to definite sentences, good time was significantly reduced and

had to be earned, and the parole board no longer had authority to determine how long an

offender stayed in prison.

       {¶ 29} The Ohio Supreme Court explained that before S.B. 2, offenders were

subject to parole if they were convicted of first- or second-degree felonies or third- or

fourth-degree felonies that involved an act of violence, or if they had been previously

been convicted of a crime of violence. Instead of parole, S.B. 2 introduced “post-release

control.” Similar to parole, a period of postrelease control is required for all offenders




14.
imprisoned “for first- or second-degree felonies, felony sex offenses, or a third-degree

felony, not a felony sex offense, in which the offender caused or threatened to cause

physical harm to a person.” Id., citing R.C. 2967.28(B). Post-release control may also be

required at the discretion of the Parole Board for offenders imprisoned for other felonies.

Id., citing R.C. 2967.28(C).

       {¶ 30} The Ohio Supreme Court recognized that R.C. 2967.28 gives the parole

board significant discretion to impose conditions of release “designed to protect the

public and to promote the releasee’s successful reintegration into the community.” Id.,

citing Ohio Adm.Code 5120:1–1–17(A). R.C. 2967.28(D) sets forth factors for the APA

to consider in determining whether to impose postrelease control and what conditions to

impose. It even permits the board to impose residential sanctions including a prison term.

       {¶ 31} Ultimately, the Ohio Supreme Court reversed the decision of this court—

which had found that the postrelease control statute violated the separation of powers

doctrine because the delegation of powers to the Adult Parole Authority usurped judicial

authority—after it concluded that the delegation of power to the APA is no different for

postrelease control than it was under the former system of parole. It compared the two

systems.

       {¶ 32} Under the parole system, the Ohio Supreme Court explained, a sentencing

court imposed an indefinite sentence with the possibility of parole. It could control the

maximum length of the prison sentence, but had no power over when parole might be




15.
granted or what conditions of parole would be imposed. Similarly, under postrelease

control, the sentencing court imposes a sentence from the options available under the

sentencing scheme, informs the offender that he or she may be subject to a period of

postrelease control, and advises him or her that a violation of the conditions of

postrelease control could result in additional time up to 50 percent of the original

sentence.

       {¶ 33} In Woods, the defendant argued that the postrelease control statute was

similar to the bad time statute that was found unconstitutional in Bray. But the Ohio

Supreme Court found that unlike bad time—where a crime committed while incarcerated

resulted in an additional sentence not imposed by the trial court—the imposition of

postrelease control is part of the judicially-imposed sentence. Also, it explained,

postrelease control sanctions are aimed at behavior modification to facilitate reintegration

into the community rather than mere punishment for an additional crime, as was the case

with the bad-time statute. The court acknowledged that the sentencing judge has no

control over how much time an offender may serve on postrelease control, but it observed

that this was also true for parole. It noted that “for as long as parole has existed in Ohio,

the executive branch * * * has had absolute discretion over that portion of an offender’s

sentence.” Id. at 512, citing State ex rel. Atty. Gen. v. Peters, 43 Ohio St. 629, 4 N.E. 81

(1885). It concluded that “the APA’s discretion in managing post-release control does




16.
not impede the function of the judicial branch,” therefore, the statute did not violate the

separation of powers doctrine. Id. at 512.

       {¶ 34} Since Woods, a unanimous decision of the Ohio Supreme Court reaffirmed

the holding and reasoning in that case, recognizing that a trial court’s imposition of

postrelease-control in its original sentence “avoids any potential separation-of-powers

problem.” Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, ¶

19, citing State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 19.

       {¶ 35} Moreover, it is important to note that Woods is not the first time that the

Ohio Supreme Court has recognized the role of the executive branch in determining the

circumstances under which a properly-sentenced offender should be released from prison.

In McDougle v. Maxwell, 1 Ohio St.2d 68, 71, 203 N.E.2d 334, 337 (1964), the Ohio

Supreme Court recognized that “[t]he granting of parole and the final release of prisoners

is the function of the Pardon and Parole Commission * * * as is the supervision of those

on parole * * *.” It emphasized that “[w]hether a prisoner should be released before he

has served his maximum sentence is an administrative not a judicial matter.” Id.

       {¶ 36} Here, there are strong similarities between the authority of the judiciary and

executive branches under the Reagan Tokes Law and their authority under the systems of

parole and postrelease control that the Ohio Supreme Court upheld in Woods and

supported in McDougle. Under the Reagan Tokes Law, the trial court imposes a

minimum sentence and a maximum sentence. While ODRC may rebut the presumption




17.
that an offender will be released after service of his or her minimum sentence (or on the

presumptive earned early release date) if it demonstrates any of the circumstances

enumerated in R.C. 2967.271(C), under no circumstances may it maintain an offender’s

incarceration beyond the maximum term imposed by the sentencing court. As such, the

executive agency does not impede the function of the judicial branch, and the

constitutional doctrine of separation of powers is not violated.

       {¶ 37} Accordingly, we find Gifford’s second assignment of error not well-taken.

                               C. The State’s Cross-Appeal

       {¶ 38} In its cross-appeal, the state argues that the trial court erred in the

sentencing entry by failing to properly calculate the total indefinite prison term for

Counts 1 and 2. Specifically, it claims that the court in its sentencing entry failed to

include in its calculation the prison term imposed for Count 2. We agree with the state

that the sentencing entry did not properly reflect Gifford’s total indefinite prison term

because it failed to articulate the impact of consecutive service in calculating the total

minimum and maximum sentences. However, because we have concluded that the trial

court erred in imposing consecutive sentences, this issue is moot. The sentencing entry

accurately reflects a minimum term of four years and a maximum term of six years.

       {¶ 39} We dismiss the state’s cross-appeal as moot.




18.
                                    III.   Conclusion

       {¶ 40} The trial court erred in imposing consecutive sentences. The record does

not support its finding of great or unusual harm under R.C. 2929.14(C)(4)(b). We find

Gifford’s first assignment of error well-taken. Pursuant to our authority under R.C.

2953.08(G)(2), we modify Gifford’s sentence and order that his sentences for Counts 1

and 2 be served concurrently.

       {¶ 41} The Reagan Tokes Law does not violate principals of separation of powers

because the trial court imposes both the minimum and maximum sentences. We find

Gifford’s second assignment of error not well-taken.

       {¶ 42} We dismiss the state’s cross-appeal as moot.

       {¶ 43} We reverse the September 30, 2021 judgment of the Lucas County Court of

Common Pleas insofar as it orders Gifford to serve his sentences for Counts 1 and 2

consecutively, but affirm in all other respects. We order that Gifford’s sentences be

served concurrently. We remand this case for the trial court to issue a judgment entry

reflecting this modification as well as the remaining aspects of Gifford’s sentence. The

costs of this appeal are assessed to the state under App.R. 24.

                                                                  Judgment reversed, in part,
                                                                       and affirmed, in part,
                                                                             and remanded.




19.
                                                                             State of Ohio
                                                                v. Charles Edward Gifford
                                                                                L-21-1201




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




20.